Title: From Thomas Jefferson to John Barnes, 31 August 1798
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Aug. 31. 98.
          
          A most astonishing derangement of our post has rendered it almost useless as the channel of communication. your letter of July 18. was 25 days on it’s passage to me, that of Aug. 9. was 16 days; so that instead of 8. days as formerly letters are now never received under 16. days from Philadelphia & from that up to 22. and this is not all; for I recieve those letters now by a return post, so that a week more is lost before I can answer. when I recieved your favor of July 18. tho’ it intimated that my note to the bank must be on stamped paper, yet as I had sent it on in mine of July 27. I expected you would have got it stamped as the law admits. the return of it (besides the delay of paiment to yourself and the persons named in my letter of July 27.) finds me unable to obtain proper stamped paper in time for this post. the distributor of stamps for this county lives 20. or 30. miles up among the mountains, and the sending to him would cost ten times the amount of the stamp. I have however borrowed two stamps of 10. cents each from a neighbor, which of course will only bear notes of 500. D. each. These (the only ones I could procure) I send you to avoid the inconveniences of further delay, tho’ on account of the delays already incurred (unavoidably by me) I am sensible you will recieve them but three weeks before the whole quarter’s salary can be drawn without a note. I wish you therefore to use them only so far as is necessary to replace your own and Joseph Roberts’s advances for my [expences?] are greater than I had hoped by the failure of mr Beckley’s paiment of 250. D. but for this, the balance would have been only 82.85 D instead of 332.85 as by the inclosed account, which, agreeing exactly with your’s rendered me, I forward for your security. to this balance against me be pleased to add 200. Dollars which I was to answer you for mr Lott. I will avoid making any draught on you payable earlier than Octob. 5. I will by the next post inclose to mr Wharton & C. Johnston & co. draughts on you payable at that date. the mortification I have experienced at leaving my engagements to yourself & those gentlemen unfulfilled so long, will be a caution to me hereafter not to pay other people’s debts for them, till I am sure I have funds enough to answer my own also.—I am sincerely concerned at the revisitation of your city by the yellow fever. I wish you were in some of  the higher streets of the city. your danger must be considerable, but I hope your prudence will be the greater. I have no news yet of our friend the General. I wrote you last on the 3d. inst. I have no doubt your answer is on the road, but from the derangement of the post the time of it’s reciept is uncertain.—our crops of tobacco are most flattering. near half is secured, & the remainder beyond the reach of every injury. the quality too promises to be extraordinary. I hope to have between 50. & 60. thousand made this year. the next I shall go on tobacco fully and entirely, laying aside all attention to wheat. I am with great esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        